Title: From Benjamin Franklin to Peter Collinson, 23 September 1756
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Philada. Sept. 23. 1756
I enclose three Bills, viz.
A second for £50 Sterling, drawn by Thos. Saul on Wm. Baker.
A first — £20 — — Mary Steevens—Alexr. Grant.
A first — £30 — — Philip Ludwell Wm. Bowden.
When paid, please to Credit my Account with them.
I am Yours most affectionately
B Franklin
P.S. We agree perfectly well with the Governor, but are very angry with the Proprietors and the Council here.
